                     Case 3:18-cv-02621-WHO Document 270 Filed 05/29/20 Page 1 of 1
AO 120 (Rev. 08/10) (CAND version 7/18)


                                     REPORT ON THE FILING OR DETERMINATION OF AN
                                      ACTION REGARDING A PATENT OR TRADEMARK


          In Compliance with 35 U.S.C. § 290 and/or 15 U.S.C. § 1116 you are hereby advised that a court action has been
filed in the U.S. District Court for the Northern District of California on the following . . .

           ☐ Trademarks or                   ☒ Patents.           (☐ the patent action involves 35 U.S.C. § 292.):

 DOCKET NO.                                     DATE FILED                           U.S. DISTRICT COURT
                                                                                     450 Golden Gate Avenue, 16th Floor,
  18-cv-02621 WHO                                5/3/18
                                                                                     San Francisco, CA 94102
 PLAINTIFF                                                       DEFENDANT


                     Finjan, Inc                                        Check Point Software Technologies, Inc. et al


       PATENT OR                          DATE OF PATENT OR
                                                                        HOLDER OF PATENT OR TRADEMARK
     TRADEMARK NO.                           TRADEMARK
 1
 2
 3
 4
 5

In the above – entitled case, the following patent(s)/trademark(s) have been included:
 DATE INCLUDED                                INCLUDED BY
                                              ☐ Amendment        ☐ Answer           ☐ Cross Bill        ☐ Other Pleading
       PATENT OR                          DATE OF PATENT OR
                                                                        HOLDER OF PATENT OR TRADEMARK
     TRADEMARK NO.                           TRADEMARK
 1
 2
 3
 4
 5

In the above – entitled case, the following decision has been rendered or judgment issued:
 DECISION/JUDGMENT


       See Stipulation and Order of Dismissal (ECF No. 269)



 CLERK                                          (BY) DEPUTY CLERK                    DATE
 Susan Y. Soong                                                                              5/29/20

                                  E-filing instructions: Please save and e-file in CM/ECF under
                                  Other Filings > Other Documents > Patent/Trademark Report.
